
	
		II
		112th CONGRESS
		1st Session
		S. 1117
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Rockefeller (for
			 himself, Ms. Stabenow, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend section 35 of the Internal Revenue
		  Code of 1986 to improve the health coverage tax credit, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the TAA Health Coverage Improvement
			 Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Improvement of the affordability of the
				credit.
					Sec. 3. 100 percent credit and payment for monthly premiums
				paid prior to certification of eligibility for the credit.
					Sec. 4. Eligibility for certain pension plan recipients;
				presumptive eligibility.
					Sec. 5. Clarification of 3-month creditable coverage
				requirement.
					Sec. 6. TAA pre-certification period and PBGC recipient rule
				for purposes of determining whether there is a 63-day lapse in creditable
				coverage.
					Sec. 7. Continued qualification of family members after certain
				events.
					Sec. 8. Permanent extension of COBRA benefits for certain
				TAA-eligible individuals and PBGC recipients.
					Sec. 9. TAA recipients not enrolled in training programs
				eligible for credit.
					Sec. 10. Offering of Federal group coverage.
					Sec. 11. Additional requirements for individual health
				insurance costs.
					Sec. 12. Alignment of COBRA coverage with TAA period for
				TAA-eligible individuals.
					Sec. 13. Notice requirements.
					Sec. 14. Extension of national emergency grants.
				
			2.Improvement of the
			 affordability of the credit
			(a)Improvement of
			 affordability
				(1)In
			 generalSection 35(a) of the
			 Internal Revenue Code of 1986 (relating to credit for health insurance costs of
			 eligible individuals) is amended by striking 65 percent (80 percent in
			 the case of eligible coverage months beginning before February 13,
			 2011) and inserting 95 percent.
				(2)Conforming
			 amendmentSection 7527(b) of
			 such Code (relating to advance payment of credit for health insurance costs of
			 eligible individuals) is amended by striking 65 percent (80 percent in
			 the case of eligible coverage months beginning before February 13,
			 2011) and inserting 95 percent.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to eligible coverage months (as defined in section
			 35(b) of the Internal Revenue Code of 1986) beginning after February 13,
			 2011.
			3.100 percent credit and
			 payment for monthly premiums paid prior to certification of eligibility for the
			 credit
			(a)In
			 generalSubsection (a) of
			 section 35 of the Internal Revenue Code of 1986, as amended by section 2(a)(1),
			 is amended—
				(1)by striking the subsection heading and all
			 that follows through “In case” and inserting “Amount of Credit.—
					
						(1)In
				generalIn
				case
						,
				and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)100 percent
				credit for months prior to issuance of eligibility certificateThe amount allowed as a credit against the
				tax imposed by subtitle A shall be equal to 100 percent in the case of the
				taxpayer’s first eligible coverage months occurring prior to the issuance of a
				qualified health insurance costs credit eligibility
				certificate.
						.
				(b)Payment for
			 premiums due prior to certification of eligibility for the creditSection 7527 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(f)Payment for
				premiums due prior to issuance of certificateThe program established under subsection
				(a) shall provide—
						(1)that the Secretary shall make payments on
				behalf of a certified individual of an amount equal to 100 percent of the
				premiums for coverage of the taxpayer and qualifying family members under
				qualified health insurance for eligible coverage months (as defined in section
				35(b)) occurring prior to the issuance of a qualified health insurance costs
				credit eligibility certificate; and
						(2)that any payments made under paragraph (1)
				shall not be included in the gross income of the taxpayer on whose behalf such
				payments were
				made.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			4.Eligibility for
			 certain pension plan recipients; presumptive eligibility
			(a)Eligibility for
			 certain pension plan recipientsSubsection (c) of section 35 of the
			 Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1)—
					(A)by striking and at the end
			 of subparagraph (B),
					(B)by striking the period at the end of
			 subparagraph (C) and inserting , and, and
					(C)by adding at the end the following new
			 subparagraph:
						
							(D)an eligible multiemployer pension
				participant.
							,
				and
					(2)by adding at the end the following new
			 paragraph:
					
						(5)Eligible
				multiemployer pension recipientThe term eligible multiemployer
				pension recipient means, with respect to any month, any
				individual—
							(A)who has attained age 55 as of the first day
				of such month,
							(B)who is receiving a benefit from a
				multiemployer plan (as defined in section 3(37)(A) of the
				Employee Retirement Income Security Act of
				1974), and
							(C)whose former employer has withdrawn from
				such multiemployer plan pursuant to section 4203(a) of such
				Act.
							.
				(b)Presumptive
			 eligibility for petitioners for trade adjustment assistanceSubsection (c) of section 35 of the
			 Internal Revenue Code of 1986, as amended by subsection (a), is amended by
			 adding at the end the following new paragraph:
				
					(6)Presumptive
				status as a TAA recipientThe
				term eligible individual shall include any individual who is
				covered by a petition filed with the Secretary of Labor under section 221 of
				the Trade Act of 1974. This paragraph
				shall apply to any individual only with respect to months which—
						(A)end after the date that such petition is so
				filed, and
						(B)begin before the earlier of—
							(i)the 90th day after the date of filing of
				such petition, or
							(ii)the date on which the Secretary of Labor
				makes a final determination with respect to such
				petition.
							.
			(c)Conforming
			 amendments
				(1)Paragraph (1) of section 7527(d) of the
			 Internal Revenue Code of 1986 is amended by striking or an eligible
			 alternative TAA recipient (as defined in section 35(c)(3)) and
			 inserting , an eligible alternative TAA recipient (as defined in section
			 35(c)(3)), an eligible multiemployer pension recipient (as defined in section
			 35(c)(5), or an individual who is an eligible individual by reason of section
			 35(c)(6).
				(2)Section 173(f)(4) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended—
					(A)in subparagraph (B), by striking
			 and at the end; and
					(B)by inserting after subparagraph (C) the
			 following new subparagraphs:
						
							(D)an eligible multiemployer pension recipient
				(as defined in section 35(c)(5) of the Internal Revenue Code of 1986),
				and
							(E)an individual who is an eligible individual
				by reason of section 35(c)(6) of the Internal Revenue Code of
				1986,
							.
					(d)Technical
			 amendment clarifying eligibility of certain displaced workers receiving a
			 benefit under a defined benefit pension planThe first sentence of section 35(c)(2) of
			 the Internal Revenue Code of 1986 is amended by inserting before the period the
			 following: , and shall include any such individual who would be eligible
			 to receive such an allowance but for the fact that the individual is receiving
			 a benefit under a defined benefit plan (as defined in section 3(35) of the
			 Employee Retirement Income Security Act of
			 1974)..
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			5.Clarification of
			 3-month creditable coverage requirement
			(a)In
			 generalClause (i) of section
			 35(e)(2)(B) of the Internal Revenue Code of 1986 is amended by inserting
			 (prior to the employment separation necessary to attain the status of an
			 eligible individual) after 9801(c)).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			6.TAA pre-certification
			 period and PBGC recipient rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
			(a)ERISA
			 amendmentSection 701(c)(2)
			 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1181(c)(2)) is amended by striking subparagraph
			 (C) and by inserting the following new subparagraphs:
				
					(C)TAA-eligible
				individuals
						(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date that is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
						(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section 605(b)(4).
						(D)PBGC
				recipientsIn the case of an
				individual who has a loss of creditable coverage and who has a nonforfeitable
				right to a benefit any portion of which is to be paid by the Pension Benefit
				Guaranty Corporation under title IV, the period beginning on the date of such
				loss of coverage and ending on the date such individual receives any such
				benefit paid by such Corporation shall not be taken into account in determining
				the continuous period under subparagraph
				(A).
					.
			(b)PHSA
			 amendment
				(1)In
			 generalSection 2701(c)(2) of
			 the Public Health Service Act (42
			 U.S.C. 300gg(c)(2)) is amended by striking subparagraph (C) and by inserting
			 the following new subparagraphs:
					
						(C)TAA-eligible
				individuals
							(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date that is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
							(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section 2205(b)(4).
							(D)PBGC recipientsIn the case of an individual who has a loss
				of creditable coverage and who has a nonforfeitable right to a benefit any
				portion of which is to be paid by the Pension Benefit Guaranty Corporation
				under title IV of the Employee Retirement Income Security Act of 1974, the
				period beginning on the date of such loss of coverage and ending on the date
				such individual receives any such benefit paid by such Corporation shall not be
				taken into account in determining the continuous period under subparagraph
				(A).
						.
				(2)Technical
			 amendmentEffective on January 1, 2014, section 2704(c)(2) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–3(c)(2)) is amended by striking subparagraph (C) and by inserting the
			 following new subparagraphs:
					
						(C)TAA-eligible
				individuals
							(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date that is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 of the
				Internal Revenue Code of 1986 shall not be taken into account in determining
				the continuous period under subparagraph (A).
							(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section 2205(b)(4).
							(D)PBGC recipientsIn the case of an individual who has a loss
				of creditable coverage and who has a nonforfeitable right to a benefit any
				portion of which is to be paid by the Pension Benefit Guaranty Corporation
				under title IV of the Employee Retirement Income Security Act of 1974, the
				period beginning on the date of such loss of coverage and ending on the date
				such individual receives any such benefit paid by such Corporation shall not be
				taken into account in determining the continuous period under subparagraph
				(A).
						.
				(c)IRC
			 amendmentSection 9801(c)(2)
			 of the Internal Revenue Code of 1986 is amended by striking subparagraph (D)
			 and by inserting the following new subparagraphs:
				
					(D)TAA-eligible
				individuals
						(i)TAA
				pre-certification period ruleIn the case of a TAA-eligible individual,
				the period beginning on the date the individual has a TAA-related loss of
				coverage and ending on the date which is 5 days after the postmark date of the
				notice by the Secretary (or by any person or entity designated by the
				Secretary) that the individual is eligible for a qualified health insurance
				costs credit eligibility certificate for purposes of section 7527 shall not be
				taken into account in determining the continuous period under subparagraph
				(A).
						(ii)DefinitionsThe terms TAA-eligible
				individual, and TAA-related loss of coverage have the
				meanings given such terms in section 4980B(f)(5)(C)(iv).
						(E)PBGC recipientsIn the case of an individual who has a loss
				of creditable coverage and who has a nonforfeitable right to a benefit any
				portion of which is to be paid by the Pension Benefit Guaranty Corporation
				under title IV, the period beginning on the date of such loss of coverage and
				ending on the date such individual receives any such benefit paid by such
				Corporation shall not be taken into account in determining the continuous
				period under subparagraph
				(A).
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after such date.
			7.Continued
			 qualification of family members after certain events
			(a)Technical
			 amendment related to the American Recovery and Reinvestment Act of
			 2009Subparagraph (A) of section 3001(a)(14) of the American
			 Recovery and Reinvestment Act of 2009 is amended by striking is amended
			 by redesignating paragraph (9) as paragraph (10) and inserting ,
			 as amended by this Act, is amended by redesignating paragraphs (9) and (10) as
			 paragraphs (10) and (11), respectively,.
			(b)Amendment to
			 Internal Revenue Code of 1986Paragraph (10) of section 35(g) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(10)Continued
				qualification of family members after certain events
						(A)Eligible
				individual becomes medicare eligibleIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for
				subsection (f)(2)(A), such month shall be treated as an eligible coverage month
				with respect to any qualifying family member of such eligible individual (but
				not with respect to such eligible individual).
						(B)DivorceIn the case of a month which would be an
				eligible coverage month with respect to a former spouse of a taxpayer but for
				the finalization of a divorce between the spouse and the taxpayer that occurs
				during the period in which the taxpayer is an eligible individual, such month
				shall be treated as an eligible coverage month with respect to such former
				spouse.
						(C)DeathIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for the
				death of such individual, such month shall be treated as an eligible coverage
				month with respect to any qualifying family member of such eligible
				individual.
						.
			(c)Conforming
			 amendmentParagraph (8) of
			 section 173(f) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is
			 amended to read as follows:
				
					(8)Continued
				qualification of family members after certain events
						(A)Eligible
				individual becomes medicare eligibleIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for
				paragraph (7)(B)(i), such month shall be treated as an eligible coverage month
				with respect to any qualifying family member of such eligible individual (but
				not with respect to such eligible individual).
						(B)DivorceIn the case of a month which would be an
				eligible coverage month with respect to a former spouse of a taxpayer but for
				the finalization of a divorce between the spouse and the taxpayer that occurs
				during the period in which the taxpayer is an eligible individual, such month
				shall be treated as an eligible coverage month with respect to such former
				spouse.
						(C)DeathIn the case of a month which would be an
				eligible coverage month with respect to an eligible individual but for the
				death of such individual, such month shall be treated as an eligible coverage
				month with respect to any qualifying family member of such eligible
				individual.
						.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to eligible
			 coverage months (as defined in section 35(b) of the Internal Revenue Code of
			 1986) beginning after February 13, 2011.
				(2)Technical
			 amendmentThe amendment made by subsection (a) shall apply as if
			 included in section 3001(a)(14)(A) of the American Recovery and Reinvestment
			 Act of 2009.
				8.Permanent
			 extension of COBRA benefits for certain TAA-eligible individuals and PBGC
			 recipients
			(a)ERISA
			 amendmentsClauses (v) and (vi) of section 602(2)(A) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)(A)) are each
			 amended by striking the last sentence.
			(b)IRC
			 amendmentsSubclauses (V) and (VI) of section 4980B(f)(2)(B)(i)
			 of the Internal Revenue Code of 1986 are each amended by striking the last
			 sentence.
			(c)PHSA
			 amendmentsClause (iv) of section 2202(2)(A) of the Public Health
			 Service Act (42 U.S.C. 300bb–2(2)(A)) is amended by striking the last
			 sentence.
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 of coverage which would (without regard to the amendments made by this section)
			 end on or after the date of the enactment of this Act.
			9.TAA recipients
			 not enrolled in training programs eligible for creditSubparagraph (B) of section 35(c)(2) of the
			 Internal Revenue Code of 1986 is amended by inserting and any eligible
			 coverage month beginning after the date of the enactment of the
			 TAA Health Coverage Improvement Act of
			 2011, after February 13, 2011,.
		10.Offering of Federal
			 group coverage
			(a)Provision of
			 group coverage
				(1)In
			 generalThe Director of the
			 Office of Personnel Management jointly with the Secretary of the Treasury shall
			 establish a program under which eligible individuals (as defined in section
			 35(c) of the Internal Revenue Code of 1986) are offered enrollment under health
			 benefit plans that are made available under FEHBP.
				(2)Terms and
			 conditionsThe terms and
			 conditions of health benefits plans offered under paragraph (1) shall be the
			 same as the terms and coverage offered under FEHBP, except that the percentage
			 of the premium charged to eligible individuals (as so defined) for such health
			 benefit plans shall be equal to 5 percent.
				(3)StudyThe Director of the Office of Personnel
			 Management jointly with the Secretary of the Treasury shall conduct a study of
			 the impact of the offering of health benefit plans under this subsection on the
			 terms and conditions, including premiums, for health benefit plans offered
			 under FEHBP and shall submit to Congress, not later than 2 years after the date
			 of the enactment of this Act, a report on such study. Such report may contain
			 such recommendations regarding the establishment of separate risk pools for
			 individuals covered under FEHBP and eligible individuals covered under health
			 benefit plans offered under paragraph (1) as may be appropriate to protect the
			 interests of individuals covered under FEHBP and alleviate any adverse impact
			 on FEHBP that may result from the offering of such health benefit plans.
				(4)FEHBP
			 definedIn this section, the
			 term FEHBP means the Federal Employees Health Benefits Program
			 offered under chapter 89 of title 5, United States Code.
				(b)Conforming
			 amendmentParagraph (1) of
			 section 35(e) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(L)Coverage under a health benefits plan
				offered under section 8(a)(1) of the TAA
				Health Coverage Improvement Act of
				2011.
					.
			11.Additional
			 requirements for individual health insurance costs
			(a)In
			 generalSubparagraph (A) of
			 section 35(e)(2) of such Code is amended by striking subparagraphs (B)
			 through (H) of paragraph (1) and inserting paragraph (1) (other
			 than subparagraphs (A), (I), and (L) thereof).
			(b)Rating system
			 requirementSubparagraph (J)
			 of section 35(e)(1) of such Code is amended by adding at the end the following:
			 For purposes of this subparagraph and clauses (ii), (iii), and (iv) of
			 subparagraph (F), such term does not include any insurance unless the premiums
			 for such insurance are restricted based on a community rating system
			 (determined other than on the basis of age)..
			(c)Clarification
			 of congressional intent To limit use of individual health insurance coverage
			 optionSection 35(e)(1)(J) is
			 amended by inserting , but only after under individual
			 health insurance in the matter preceding clause (i).
			12.Alignment of COBRA
			 coverage with TAA period for TAA-eligible individuals
			(a)ERISASection 605(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1165(b)) is amended—
				(1)in the subsection heading, by inserting
			 and
			 Coverage after Election; and
				(2)in paragraph (2)—
					(A)in the paragraph heading, by inserting
			 and
			 period after Commencement;
					(B)by striking and shall and
			 inserting , shall; and
					(C)by inserting , and in no event shall
			 the maximum period required under section 602(2)(A) be less than the period
			 during which the individual is a TAA-eligible individual before the
			 period at the end.
					(b)Internal
			 Revenue Code of 1986Section
			 4980B(f)(5)(C) of the Internal Revenue Code of 1986 is amended—
				(1)in the subparagraph heading, by inserting
			 and
			 coverage after election; and
				(2)in clause (ii)—
					(A)in the clause heading, by inserting
			 and
			 period after Commencement;
					(B)by striking and shall and
			 inserting , shall; and
					(C)by inserting , and in no event shall
			 the maximum period required under paragraph (2)(B)(i) be less than the period
			 during which the individual is a TAA-eligible individual before the
			 period at the end.
					(c)Public Health Service ActSection 2205(b) of the
			 Public Health Service Act (42 U.S.C.
			 300bb–5(b)) is amended—
				(1)in the subsection heading, by inserting
			 and
			 Coverage after Election; and
				(2)in paragraph (2)—
					(A)in the paragraph heading, by inserting
			 and
			 period after Commencement;
					(B)by striking and shall and
			 inserting , shall; and
					(C)by inserting , and in no event shall
			 the maximum period required under section 2202(2)(A) be less than the period
			 during which the individual is a TAA-eligible individual before the
			 period at the end.
					13.Notice
			 requirements
			(a)In
			 generalParagraph (2) of
			 section 7527(d) of the Internal Revenue Code of 1986 is amended by striking
			 In the case of any statement described in paragraph (1) which is issued
			 before February 13, 2011, such statement and inserting A
			 statement described in paragraph (1).
			(b)Effective
			 dateThe amendment made by this section shall apply to months
			 beginning after the date of the enactment of this Act in taxable years ending
			 after such date.
			14.Extension of national
			 emergency grants
			(a)In
			 generalSection 173(f)(1) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended—
				(1)in subparagraph
			 (A), by striking may be used and inserting shall be
			 used, and
				(2)in subparagraph
			 (B)(ii), by striking subclause (VI) and inserting the following:
					
						(VI)any other expenses determined appropriate
				by the Secretary, including start-up costs and ongoing administrative expenses,
				in order for the State to treat the coverage described in subparagraph (C),
				(D), (E), or (F)(i) of section 35(e)(1) of the Internal Revenue Code of 1986,
				or, only if the coverage is under a group health plan, the coverage described
				in subparagraph (G), (H), or (I) or clause (ii), (iii), or (iv) of subparagraph
				(F) of such section, as qualified health insurance under that
				section.
						.
				(b)FundingSection 174(c)(1)(A) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2919(c)(1)) is amended—
				(1)by striking and at the end
			 of clause (i), and
				(2)by adding at the end the following new
			 clause:
					
						(iii)$300,000,000 for the period of fiscal years
				2012 through 2014;
				and
						.
				(c)Report
			 regarding failure To comply with requirements for expedited approval
			 proceduresSection 173(f) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended by adding
			 at the end the following new paragraph:
				
					(9)Report for
				failure to comply with requirements for expedited approval
				proceduresIf the Secretary
				fails to make the notification required under clause (i) of paragraph (3)(A)
				within the 15-day period required under that clause, or fails to provide the
				technical assistance required under clause (ii) of such paragraph within a
				timely manner so that a State or entity may submit an approved application
				within 2 months after the date on which the State or entity’s previous
				application was disapproved, the Secretary shall submit a report to the
				appropriate committees of Congress explaining such
				failure.
					.
			(d)Technical
			 amendmentEffective as if
			 included in the enactment of the Trade Act of 2002 (Public Law 107–210; 116
			 Stat. 933), subsection (f) of section 203 of that Act is repealed.
			
